DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendments filed December 15, 2020.  Claims 1, 4, 8-12 and 15-20 are amended.  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. 
Applicant argues that the reference Geffin does not explicitly teach the limitation of “matching a configuration rule that is compatible with the IT device information.”  Examiner asserts that the reference teaches matching a configuration rule that is compatible with the IT device information.  Geffine teaches multiple devices connected to a data center.  The DCIM Facilities Manager module, taught in pp 108, allows reservation of block of load on the power and cooling systems.  In this paragraph, the reservation is the action and the amount of load is the configuration rule.  So a device is having load reserved (action) based on capacity (configuration rule).  Applicant argues that Geffin teaches that a user initiates the action, which does not read on the claim.  The claim, however, does not recite that the action is performed by the rule, but instead recited that the action is determined by the rule.  The claim does not preclude a user from using the rule the initiate the action.  As such, the reference reads on the claims.

As per claim 8, applicant argues that the references does not teach that the configuration rule employs a combination of and/or logic to compare two rule elements.  The reference, however, teaches that the rule, which is the capacity, is based on historical use of load on devices.  The load on the devices, the information of the devices themselves and the reserving load on specific devices read on the claimed limitations of “IT device information, an action source and an action.” As such, the reference Geffin reads on the claim.
Applicant argues that claim 15 is not taught by the reference. Claim 15 is amended which changes the scope of the claim and is rejected under new grounds of rejection presented in the action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
As per claims 1, 19 and 20, the claims recite adding or updating the at least one IT device in the device inventory by cloning a configuration of another existing IT device, however, earlier in the claim, the claim recites that the device inventory stores configuration data of the at least one IT device.  If the device inventory stores configuration data of the at least one IT device, the configuration data of the device is already registered in the device inventory.  IT is unclear what is being “added or updated” in the device inventory if the device inventory stores configuration data of the at least one IT device.  Also, based on this, it is unclear what distinguished the at least one IT device from the “another existing IT device already registered in  the device inventory” as there is nothing in the claim reciting that the “at least one IT device” is not already registered in the device inventory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geffin et al. United States Patent Application Publication No.  2013/0238795 in view of Muralindhar et al. United States Patent Application Publication No.  2002/0046266.

As per claim 1, Geffin teaches a non-transitory tangible machine readable medium comprising instructions configured to cause at least one processor on at least one infrastructure management device to perform a process comprising:
a) discovering at least one IT device from among a multitude of IT devices communicatively connected over a network [inventory manager (pp 0007, pp 0084) get picture of IT assets (pp 0088-0089), discovering devices and relationships (pp 0101)];
b) determining IT device information for at least one of the at least one IT device [manage real time status (pp 0109)];
c) matching a configuration rule that is compatible with the IT device information [view power consumption and load of device (pp 0108)]; and
d) performing an action on a device inventory, that stores configuration data of the at least one IT device, wherein the action is determined at least in part, by the configuration rule [turn on or off or change user configurable items (pp0110-0111); device inventory manager module (pp 0087-0090]. 
Geffin does not explicitly teach wherein at least one of the plurality of configuration rules lists an action comprising adding or updating the at least one IT device in the device 
However, in analogous art, Muralindhar teaches wherein at least one of the plurality of configuration rules lists an action comprising cloning a configuration of another existing IT device already registered in the device inventory to add or update the at least one IT device in the device inventory [cloning I/O devise that are on different I/O networks to update attributes or properties (pp 0025-0027, 0036)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rules of Geffin with cloning of Muralindhar.  A person of ordinary skill in the art would have been motivated to do this reduce time needed for establishing connections and efficiently connect new devices.  

As per claim 2, Geffin in view of Muralindhar teaches the process according to claim 1, wherein the at least one infrastructure management device comprises at least one of the following: a) a server; b) a compute node; c) a router; d) a switch; e) a firewall; f) a load balancer; g) a networking node; h) a storage node; i) a power node; j) a cooling node; k) a network appliance; 1) a virtual appliance; m) a system hardware with network access; and n) a hosted module within a system [Geffin: infrastructure includes all devices (pp 0098-0099)].

As per claim 3, Geffin in view of Muralindhar teaches the process according to claim 1, wherein the at least one infrastructure management device comprises a virtual machine, running on a hardware computing device and acting as at least one of the following: a) a server; 

As per claim 4, Geffin in view of Muralindhar teaches the process according to claim 1, further comprising discover at least one IT device further comprises at least one of the following: a) listening to a communication from the at least one IT device; b) listening to an DHCP request from the at least one IT device; c) interacting with a communications processor associated with at least one IT device; d) interacting with a communications processor disposed within at least one IT device; e) interacting with a virtual machine hypervisor; f) interacting with a console server; g) interacting with a terminal server; h) interacting with an agent; i) interacting with a Configuration Management Database system; j) interacting with a data store system; k) interacting with another infrastructure management device and; 1) a combination of the above [Geffin: using dcim to map devices (pp 0142)]. 

As per claim 5, Geffin in view of Muralindhar teaches the process according to claim 1, wherein the IT device comprises at least one of the following: a) a server; b) a compute node; c) a router; d) a switch; e) a firewall; f) a load balancer; g) a networking node; h) a storage node; i) a power node; and j) a cooling node; k) a network appliance; 1) a virtual appliance; m) system hardware with network access; and n) a hosted module within a system [Geffin: infrastructure includes all devices (pp 0098-0099)].

As per claim 6, Geffin in view of Muralindhar teaches the process according to claim 1, wherein the multitude of IT devices comprises at least two of the following: a) a server; b) a compute node; c) a router; d) a switch; e) a firewall; f) a load balancer; g) a networking node; h) a storage node; i) a power node; and j) a cooling node; k) a network appliance; 1) a virtual appliance; m) system hardware with network access; and n) a hosted module within a system [Geffin: infrastructure includes all devices (pp 0098-0099)].

As per claim 7, Geffin in view of Muralindhar teaches the process according to claim 1, wherein the IT device information comprises at least two of the following: a) a universally unique identifier; b) a virtual machine name; c) a hypervisor IP address; d) a group/community identifier; e) a port identifier; f) a port range identifier; g) a serial port range; h) a serial port identifier; i) a hostname; j) an internet protocol Address; k) a protocol type; 1) a service processor type; m) a media access control address (MAC) Address and n) a hierarchical organization [Geffin: dcim event monitor provides infrastructure and system redundancy (pp 0149); dcim virtualization manager shows groups of virtual machines (pp 0156)]. 

As per claim 8, Geffin in view of Muralindhar teaches the process according to claim 1, wherein the configuration rule employs a combination of AND/OR logic to compare at least two of the following rule elements: a) discovery order; b) discovery method; c) IT device information; d) an action source; and e) an action [Geffin: library element includes device information (pp 0242-0243)]

As per claim 9, Geffin in view of Muralindhar teaches he process according to claim 1, wherein the configuration rule comprises at least two of the following rule elements: a) discovery order; b) discovery method; c) IT device information; d) an action source; and e) an action [Geffin: relationship between devices (pp 0101-0106)]. 

As per claim 10, Geffin in view of Muralindhar teaches the process according to claim 1, wherein the matching comprises comparing at least one of the following: a) discovery order; b) discovery method; c) IT device information; d) an action source; and e) an action [Geffin: turn on or off or change user configurable items (pp0110-0111)]. 

As per claim 11, Geffin in view of Muralindhar teaches the process according to claim 1, wherein the performing an action further comprises at least one of the following: a) cloning the configuration of another existing IT device in the device inventory and executing an update action; b) updating the configuration of the at least one IT device if the at least one IT device is already in the device inventory and requires a configuration change; and c) taking no action with regard to the at least one IT device [Geffin: turn on or off or change user configurable items (pp0110-0111)]. 
 
As per claim 12, Geffin in view of Muralindhar teaches the process according to claim 1, wherein the performing an action further comprises updating or cloning at least one of the following pieces of configuration parameters from another existing IT device in the device 

 As per claim 13, Geffin in view of Muralindhar teaches the process according to claim 1, wherein the device inventory comprises at least one data store [Geffin: equipment used for data storage (pp 0067, 0098)]. 

As per claim 14, Geffin in view of Muralindhar teaches the process according to claim 1, wherein the device inventory comprises at least two distributed data stores [Geffin: equipment used for data storage (pp 0067, 0098)]. 

As per claim 15, Geffin in view of Muralindhar teaches the process according to claim 1.  Geffin does not explicitly teach further comprising finding the another existing IT device from which to clone by using personality identification information of the at least one IT device.  However, in analogous art, Muralindhar teaches urther comprising finding the another existing IT device from which to clone by using personality identification information of the at least one IT device [classes inheret from another class (pp 0028)]. 

As per claim 16, Geffin in view of Muralindhar teaches the process according to claim 1, wherein the discovering further comprises determining if another IT device from among the 

As per claim 17, Geffin in view of Muralindhar teaches the process according to claim 1, wherein the discovering further comprises determining if another IT device from among the multitude of IT devices operates using a similar communication profile [Geffin: communications between layers (pp 0160); includes information related to protocol utilized for communicating with managed element  (pp0242-243)].

As per claim 18, Geffin in view of Muralindhar teaches the process according to claim 1, wherein the discovering further comprises determining if another IT device from among the multitude of IT devices are the same class of IT device [Geffin: product knowledge stored by element library framework (pp 0242)]

Claims 19 and 20 are rejected under the same rationale as claim 1 as they do not further limit or define over the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/UZMA ALAM/
Primary Examiner, Art Unit 2457